Title: To John Adams from United States House of Representatives, 21 January 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					January 21, 1791
				
				The House of Representatives have “Ordered, That a committee be appointed, to join a committee of the Senate, to consider and report what time will be proper for the commencement of the next Congress; to the end that timely notice may be given to the members who are to serve for the ensuing two years.”
				
					
				
				
			